DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker US 2004/0255513 in view of Songer et al US 20110259820. 
Regarding claim 13, Becker discloses a floating wetland structure including a plurality of floating connected modules (Becker, Figure 6), each module having a frame (28) that is at least partially hollow to provide buoyancy to the module and is adapted to a medium for growing plants in the wetland, wherein each module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Becker, ¶0033), wherein the frame of each module includes a plurality of hollow beams (Becker, Figure 2B, ¶0034)(the frame 28 is hollow and can be filled or emptied as needed to control the flotation of the device) that integrally (in the broadest reasonable interpretation, frame 28 is integral in that it is fastened and connected by 16) form the frame and wherein the frame of each module is adapted to support one or more containers for growing plants in the wetland. Although the modules are disclosed as being connected in a row (Becker, Figure 6), not disclosed are the modules being connected in a 
Regarding claim 14, Becker discloses a floating wetland structure including a plurality of floating connected modules (Becker, Figure 6), each module having a frame (28) that is at least partially hollow to provide buoyancy to the module and is adapted to a medium for growing plants in the wetland, wherein each module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Becker, ¶0033), wherein the frame of each module includes a plurality of hollow beams (Becker, Figure 2B, ¶0034)( the frame 28 is hollow and can be filled or emptied as needed to control the flotation of the device) that integrally (in the broadest reasonable interpretation, frame 28 is integral in that it is fastened and connected by 16) form the frame and wherein the frame of each module is adapted to support one or more containers for growing plants in the wetland. Although the modules are disclosed as being connected in a row (Becker, Figure 6), not disclosed are the modules being connected in a staggered pattern. Songer discloses a floating wetland structure comprising modules connected in a staggered pattern (Songer, Figure 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Becker so that the modules were connected in a staggered pattern, as taught by Songer, as to provide an organized, configurable structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker US 2004/0255513 in view of Songer et al US 20110259820, as applied to claim 13 above, and in further view of Quinta Cortinas US 2015/0144068.
Regarding claim 12, Becker in view of Songer discloses the device of claim 13 but does not disclose each module being constructed from high density polyethylene. Quinta Cortinas teaches a wetland structure constructed from high density polyethylene (Quinta Cortinas, ¶0003). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Becker in view of Songer so that it was made of high density polyethylene as to ensure the module was constructed from a strong, resilient, buoyant material.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker US 2004/0255513 in view of Songer et al US 20110259820, as applied to claim 13 above, and in further view of in view of Fulford US 9,850,149.
Regarding claim 16, Becker in view of Songer discloses the device of claim 13 but does not disclose having a platform. Fulford teaches a wetland structure comprising a module having a platform (41). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Becker in view of Songer so that the module comprised a platform, as taught by Fulford, as to provide a space for a user to oversee the operation of the modules. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 02/09/2022, with respect to the rejection(s) of the claim(s) under Becker have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Becker if view of Songer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642